Citation Nr: 0512846	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date prior to November 28, 
1997, for a total rating due to unemployability caused by 
service-connected disability (TR).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, 
Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1951 to September 1952 and from 
January 1957 to March 1975.  He also had service in the 
National Guard.  His awards and decorations included the 
Combat Infantryman Badge.

In a decision, rendered in December 2003, the Board denied 
the veteran's claim of entitlement to an effective date 
prior to November 28, 1997, for a TR.  The veteran 
disagreed with that decision and filed a timely appeal with 
United States Court of Appeals for Veterans Claims (Court).  

In November 2004, following a joint motion by the veteran 
and the VA (the parties), the Court vacated the Board's 
decision and remanded the case to the Board for compliance 
with instructions in the joint motion.


FINDINGS OF FACT

1.  On November 28, 1997, the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Fargo, North Dakota, received the veteran's claim for a TR.

2.  Service connection is in effect for the following 
disabilities:  a herniated nucleus pulposus at L4-L5, 
evaluated as 40 percent disabling, effective June 1, 1989; 
headaches, evaluated as 30 percent disabling, effective 
November 28, 1997; cervical myositis, evaluated as 10 
percent disabling, effective November 28, 1997; tinnitus, 
evaluated as 10 percent disabling, effective November 11, 
1996; a granuloma of the left lung, evaluated as 10 percent 
disabling, effective November 28, 1997; a deformity of the 
duodenal cap, evaluated as 10 percent disabling, effective 
April 1, 1975; bilateral hearing loss disability, evaluated 
as noncompensable, effective April 1, 1975; and a 
perforated left tympanic membrane, evaluated as 
noncompensable, effective April 1, 1975.

3.  In April 2001, the veteran became totally disabled by 
VA standards due to his service-connected disabilities.

4.  The M&ROC assigned the veteran a TR, effective November 
28, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to November 28, 
1997, for a TR have not been met.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
claim, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development of 
his claim.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  That law redefined 
the obligations of the VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  

In particular, the VA had to ensure that the veteran has 
been notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate 
each of his specific claims; (2) the information and 
evidence that VA will seek to provide; (3) the information 
and evidence that the veteran is expected to provide; and 
(4) the need to furnish the VA any evidence in his 
possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA 
everything he has pertaining to his claims.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2004)).  

By virtue of information contained in a letter, dated in 
June 2002, the M&ROC informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  The 
M&ROC noted that the statutory duty to assist included the 
following:

1.  Developing all relevant evidence in 
the custody of a federal department or 
agency, including VA medical records; 
service medical records, Social 
Security Administration (SSA) records, 
or evidence from other federal 
agencies; 

2.  Developing private records and lay 
or other evidence;

3.  A duty to examine veterans or 
obtain a medical opinion if the 
examination or opinion is necessary to 
make a decision on a claim for 
compensation.

The M&ROC requested that the veteran send evidence which 
showed that prior to November 28, 1997, he had been 
permanently and totally disabled as a result of his 
service-connected conditions.  The M&ROC stated that the 
veteran could choose to submit a statement from his private 
doctor describing how his service-connected disabilities 
prevented him from obtaining or maintaining substantially 
gainful employment.  In this regard, the M&ROC reminded the 
veteran that it was his responsibility to provide the VA 
with medical evidence to support his claim.
The veteran was notified that he should contact his 
physician, medical clinic or hospital, and ask that the 
reports of treatment for his service-connected disabilities 
be sent to the VA.  The M&ROC also notified the veteran 
that it could assist him in obtaining medical evidence but 
that it needed his permission to obtain treatment records 
from any non-VA medical provider.  The M&ROC stated that if 
the veteran would like such assistance, he would need to 
complete and return VA Form 21-4142, Authorization for 
Release of Information.  

The M&ROC told the veteran that if he received treatment 
for his condition at a VA facility or at VA expense since 
his discharge from service, he should inform the M&ROC of 
the dates and places of such treatment.  The M&ROC stated 
that it would then get the reports of that treatment.

The M&ROC noted that based on information sent to it by the 
veteran, it was requesting records from the VA Medical 
Centers (MC's) in Fargo, North Dakota, and Miles City, 
Montana, which reflected his treatment prior to November 
28, 1997.  The M&ROC also noted that he should provide the 
specific dates of such treatment.  Further, the M&ROC 
stated that it was obtaining his Vocational Rehabilitation 
record for inclusion in the claims folder.

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so.  The VA also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  A courtesy copy of the June 2002 
letter was sent to the veteran's representative.

In addition to the June 2002 letter, the M&ROC issued the 
veteran a Statement of the Case (SOC) in October 2002; a 
copy of the Board's decision, dated in December 2003; a 
copy of the Joint Motion, dated in October 2004; and a copy 
of the Court's Order issued in November 2004.  Although the 
Board's December 2003 decision was vacated by the Court, it 
had clearly articulated the law and regulations relevant to 
the development of the veteran's claim.  In any event, the 
foregoing documents further notified the veteran and his 
representative of the evidence necessary to substantiate 
his claim of entitlement to an effective date prior to 
November 28, 1997, for a TR.  Indeed, the SOC set forth the 
relevant text of 38 C.F.R. § 3.159 and identified the 
evidence that had been received by the M&ROC.  

The following evidence has been received in support of the 
veteran's appeal:  outpatient records reflecting the 
veteran's treatment at the VA from February 1997 to 
November 1999; reports of examinations performed by the VA 
in June 1997, February 1998, and April and May 2001; copies 
of the veteran's Social Security records, received in 
November 1998, August 2001, and August 2002; and a report 
from L. P., dated in May 2000.  

After reviewing the record, the Board finds that the M&ROC 
has met its duty to assist the veteran in the development 
of evidence to support the claim.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any outstanding evidence 
(that has not been sought by the VA), which could be used 
to support the issue of entitlement to an effective date 
prior to November 28, 1997, for a TR.  As noted above, in 
June 2002, the M&ROC attempted to obtain the veteran's 
Vocational Rehabilitation folder.  However, later that 
month, a representative of the VA noted that such folder 
had been destroyed and was no longer available.  

After reviewing the record, the Board finds no reasonable 
possibility that further development would lead to any 
additional relevant evidence with respect to the issue on 
appeal.  As such, further action is unnecessary in order to 
meet the VA's statutory duty to assist the veteran in the 
development of his claim.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant).  
In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development 
of his claim of entitlement to an effective date prior to 
November 28, 1997, for a TR.  See Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. April 14, 2005) (discussing 
prejudicial error).  Therefore, the Board will proceed to 
the merits of the appeal.  

II.  The Facts and Analysis

VA may grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the 
veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining substantially 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
If there is only one such disability, it must be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent.  38 
C.F.R. § 4.16(a).  

In this case, service connection is in effect for the 
following disabilities:  a herniated nucleus pulposus at 
L4-L5, evaluated as 40 percent disabling, effective June 1, 
1989; headaches, evaluated as 30 percent disabling, 
effective November 28, 1997; cervical myositis, evaluated 
as 10 percent disabling, effective November 28, 1997; 
tinnitus, evaluated as 10 percent disabling, effective 
November 11, 1996; a granuloma of the left lung, evaluated 
as 10 percent disabling, effective November 28, 1997; a 
deformity of the duodenal cap, evaluated as 10 percent 
disabling, effective April 1, 1975; bilateral hearing loss 
disability, evaluated as noncompensable, effective April 1, 
1975; and a perforated left tympanic membrane, evaluated as 
noncompensable, effective April 1, 1975.

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(o)(1).  There is 
an exception in that the effective date may the earliest 
date as of which it is ascertainable that an increase in 
disability has occurred, provided that the application 
therefor is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within 1 year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a) (2003). 

The joint motion states that  the correct analysis for the 
assignment of an earlier effective date is found in Hazan 
v. Gober, 10 Vet. App. 511 (1997).  That is, the Board must 
consider all the evidence and determine the earliest 
possible date that it became factually ascertainable that 
an increase in disability had occurred such that the 
veteran was unemployable.  If that date occurred during the 
year prior to the veteran filing his claim, that date 
should be assigned as the effective date.  If it was so 
ascertainable more than one year before the date of the 
veteran's application, the Board must determine whether the 
language "within one year from such date" in section 
5110(b)(2) permits or precludes the assignment of an 
earlier effective date and provided a states of reasons or 
bases for such determination.  

A review of the evidence discloses that in December 1984, 
the M&ROC received the veteran's initial claim of 
entitlement to a TR (VA Form 21-8940).  In January 1985, 
the M&ROC denied that claim.  The veteran was notified of 
that decision, as well as his appellate rights; however, a 
notice of disagreement was not received with which to 
initiate the appellate process.  Accordingly, that decision 
became final under the law and regulations then in effect.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1984).  

In 1993, the SSA granted the veteran disability benefits as 
a result of two disabilities.  The primary diagnosis was 
post laminectomy syndrome, which was a service-connected 
disability; however, the secondary diagnosis, hypertension, 
was not.  Then, as now, the existence or degree of non-
service-connected disability was of no force or effect when 
considering the possibility of a TR for VA purposes.  
38 C.F.R. § 4.16(a) (1992).  Moreover, the veteran did not 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  While he had a 40 percent evaluation for his 
service-connected back disability, he did not have 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  Finally, the Board notes 
that the veteran did not file a claim with the VA for 
consideration of a TR.  However, even if he had filed such 
a claim, it cannot be said that he would have met VA 
standards to support the assignment of a TR.  While 
relevant, decisions of the SSA were not binding on the VA.  
Massors v. Derwinski, 2 Vet. App. 181, 188 (1992).  In any 
event, the veteran did not file a claim for a TR again 
until November 28, 1997.  

The veteran suggests that because the SSA considered him 
disabled during the year prior to November 28, 1997, the 
effective date of his TR should revert to at least November 
28, 1996.  Although the law and regulations clearly state 
that the effective date of a TR may be assigned up to a 
year prior to the date the veteran filed his claim, it must 
be factually ascertainable that the onset of the TR 
occurred during that year.  In this case, however, the 
evidence does not show that under VA standards, the veteran 
became unemployable during the year between November 28, 
1996, and November 28,1997.  38 U.S.C.A. § 5110(b)(2); Hurd 
v. West, 13 Vet. App. 449, 451-52 (2000).  

The facts in Hurd, are very similar to the facts of this 
case.  In Hurd, the veteran obtained Social Security 
disability benefits many years prior to filing his claim 
for a TR in April 1992.  The veteran also claimed that the 
effective date of his TR should be retroactive to the 
effective date of his award of Social disability benefits.  
The veteran submitted a copy of his Social Security 
decision after he filed his claim with the VA.  The Court 
noted that even assuming that such evidence demonstrated 
that a TR would have been warranted, the veteran's 
application would have had to have been received within one 
year of the date of the increase in disability in order to 
obtain an earlier effective date.  Since it wasn't, the 
claim for an earlier effective date for a TR was denied.  

The joint motion attempts to distinguish Hurd by noting 
that in Hurd the veteran filed a claim for a TR in 1992 but 
did not submit a copy of his Social Security decision until 
1996.  Except for the dates, that scenario is exactly what 
has happened in the veteran's appeal.  While not 
dispositive, the Board finds Hurd applicable in this case.  
Parenthetically, it should be noted that the Court's 
decision in Hurd was issued well after that in Hazan yet 
did not mention Hazan.

In reviewing the record, the only evidence on file which 
reflects treatment or evaluation of the veteran during the 
year prior to his claim for a TR, are VA outpatient 
records, dated from February to October 1997 and the report 
of a VA audiologic examination in June 1997.  Such records 
are from the VAMC's in Miles City, Montana, and Fargo, 
North Dakota, and are included with the veteran's Social 
Security records.  They show problems with hypertension, a 
foot rash, frequent urination, hypertriglyceridemia, 
hyperlipidemia, a sensorineural hearing loss, tinnitus, gum 
soreness, constipation, diverticulosis, and benign 
prostatic hypertrophy.  Of those problems, the only 
service-connected disabilities are hearing loss and 
tinnitus (February and April 1997).  In February 1997, the 
veteran's service-connected low back disability was noted 
by history but was not treated or evaluated.  In any event, 
despite such treatment and evaluation, there were no 
findings that the veteran was unemployable as a result of 
any of his service-connected disabilities.  

The initial findings that the veteran was unemployable due 
solely to service-connected disability were recorded during 
VA examinations in April and May 2001.  Those findings were 
based on the level of impairment cause by his low back 
disability and headaches.  Indeed, as a result of those 
examinations, the veteran received increased schedular 
ratings for his service-connected headaches, cervical 
myositis, and granuloma of the left lung.  Such increases 
were effective November 28, 1997, and allowed the veteran 
to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  

Since the veteran's unemployability under VA standards did 
not occur during the year prior to filing his claim, the 
effective date of the TR became the date of his claim.  
There is simply nothing in the facts of this case or in the 
applicable law and regulations which would support the 
assignment of an effective date earlier than November 28, 
1997 for the assignment of the veteran's TR.  Accordingly, 
the appeal is denied.

In arriving at this decision, the Board has considered the 
representative's request for  a retrospective examination 
to determine if the veteran was unemployable during the 
year prior to the receipt of his claim for a TR.  VA 
examinations are authorized when the medical evidence 
accompanying a claim for disability compensation or pension 
is not adequate for rating purposes.  38 C.F.R. § 3.326(a) 
(2004).  In this case, however, the evidence is adequate 
for rating purposes.  There is simply no competent evidence 
which shows that between November 28, 1996, and 
November 28, 1997, the veteran became unemployable as a 
result of his service connected disabilities.  

It is the established policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities 
shall be rated totally disabled.  Therefore, the Board has 
considered the possibility of referring this case to the 
Director, Compensation and Pension Service, for extra-
schedular consideration for the year prior to November 28, 
1997.  38 C.F.R. § 3.321(b)(1) (2004).  However, the record 
during that time does not show that the veteran was 
unemployable by reason of service-connected disabilities.  
As noted above, his unemployment during that time was due 
to a combination of service-connected disability and non-
service-connected disabilities.  Absent competent evidence 
to the contrary, the Board finds no reason for further 
action under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 4.16(b) 
(2004).


ORDER

Entitlement to an effective date prior to November 28, 
1997, for a TR is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


